Interim Decision #1470

MATTER OF PALACIO

In Visa Petition Proceedings
A-14242599
Decided by Board May 7, 1965
Since the amended Judgment of Legitimation of beneficiary by petitioner,
entered April 2T, 1905, by the Superior Court of the State of California

under section 230, California Civil Code, decrees legitimation of the beneficiary—born out of wedlock June 2?, 1944 in the Philippines—as of December
31, 1952, when he was 8 years old and was living with the petitioner in the
Philippines, beneficiary comes within the definition of "child" in section

101(b) (1) (Cl), Immigration and Nationality Act, as amended, and, therefore,
is eligible for nonquota status. (Note: See also, Matter of Palacio, Int. Dee.
No. 1453, of which the alien in this .case is also the subject)

The case comes forward pursuant to motion of counsel for the
petitioner attaching an amended Judgment of Legitimation under
section 920 of the California Civil Code and requesting that the

visa petition be granted.
The visa petition was filed by a native of the Philippines and a
naturalized citizen of the United States, 60 years old, male, seeking
nonquota status on. behalf of his unmarried child, born June VT, 1944,
a native and citizen of the Philippines. The beneficiary was born
out of .wedlock. The. petitioner married his present wife, Maria
DaliSay Angeles, on May 6, 1963.
In connection with the visa petition there was previously submitted
a decree of the Superior Court of the State of California, City and
County of San Francisco, declaring that the petitioner is the
legitimate father from birth of the beneficiary as well as other
included children, that the said minor children are legitimate children of the petitioner and that a valid and subsisting relationship
of parent and child exists between petitioner and the said minor
child. In view of the fact that it did not appear from the face of
the judgment that this was a legitimate proceeding pursuant to
section 230 of the California Civil Code, and may have been a. proceeding pursuant to section 231 of the California Civil -Code or
183

.
.
Interim Decision #1470
section 255 of the Probate Code of California, and it further appearing that it was not established that the beneficiary had been received
into the home of the petitioner, the denial of the visa petition was
dismissed on April 1, 1965. Our order was without prejudice to a

reopening upon submission. of a judgment by a California Court
showing that the petitioner has been legitimated pursuant to section
230 of the California Civil Code together with the date of such
legitimation.
There has now been submitted an Amended. Judgment of Legitimation under section 230 of the California Civil Code in the Superior
Court of the State of California in and for the City and County

of San Francisco, dated April 27, 1965, providing for a judgment in
accordance with section 230 of the California Civil Code acknowledging the existence of the parental relationship between petitioner
and the minor children named therein, including the beneficiary who

was born on June 27, 1944. It was ordered adjudged and decreed
that the petitioner is the legitimate father of the beneficiary and of
the other minor children and the children are the legitimate children
of the petitioner and that a valid and subsisting relationship of
parent and child has existedbetween' petitioner and the said minor
children since their birth. It was further ordered adjudged and
decreed that the date of legitimation of the beneficiary is December
31, 1952, when heneffciary was eight years of age.
- Section 230 of the California Civil Code, which has been contrued as an out-and-out statute of legitimation, 1 provides that the
fitther of an illegitimate child, by publicly acknowledging it as his
KM, receiving it as such with the consent of his wife, if he is
married, into his family, and otherwise treating. it as if it were his
legitimate child, thereby adopts it as such; and such child is thereupon deemed for all purposes legitimate from the time of its birth.

The amended judgment legitimates the ehild as of December 31,
1952 which is the date of the presumed death of Librada, the first
wife of the petitioner -(actually, this marriage was dissolved by a
California divorce decree on April 26, 1963). The petitioner resided
in the Philippines in a husband and wife relationship with Nena de
Silva, the natural mother of the beneficiary, from prior to the birth
of the beneficiary on. June 27, 1944 and had five children by her, the
last having teen born on December 19, 1957. The petitioner left the
Philippines in 1957. According to the Amended audgment, the
court evidently considered the relationship between the petitioner
and Nena de Silva sufficient to base a finding of "receiving into the
'Maladies v. De Sikee, 226 F.26 623, 632 (9th Oir., 1955), affirmed 351 U.S.
570. rehearing denied 352 U.S. 907.

184

Interim Decision #1470
family," even though it occurred in the Philippines, under the
circumstances of the case.:
Based upon the amended Jtidgment Decree that the dale of legitimation of the beneficiary is December 81, 1952, when the beneficiary
was eight years old, the provisions of section 101(b) (1) (C) of the
Immigration and Nationality Act, as amended, appear to be satisfied. Upon reconsideration, the visa petition will be approved.
ORDER: It is ordered that the motion be granted and that the
visa petition be approved for nomiuota status on behalf of the
beneficiary.
!Compare Matter of wow, Int. Dec. No. 1287; Matter of Tinsiey, Int. Dec.
No. 1323.

185

